 

EXHIBIT 10.22

AMENDMENT

 

to

 

GROUP DISABILITY INCOME REINSURANCE AGREEMENT

(“Agreement”)

 

between

 

STANDARD INSURANCE COMPANY

Portland, Oregon

(“Standard”)

 

and

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Milwaukee, Wisconsin

(“Northwestern Mutual”)

 

Effective January 1, 2005, in consideration of the mutual covenants, conditions,
and agreements between the parties, Northwestern Mutual and Standard agree as
follows:

 

1. The attached Exhibit B (Effective January 1, 2005) shall replace the existing
Exhibit B in its entirety.

 

2.     (a) As detailed in subsection (b) below, any calculations involving
Exhibit B performed for services rendered on or after January 1, 2005 shall be
recalculated using the attached Exhibit B. The entire financial impact of the
retroactive application of formula in the attached Exhibit B will be reflected
in the April, 2005 financial settlements between the parties.

 

(b) With the exception of Commission Expense and Acquisition Expense, all
elements of the formula in the attached Exhibit B will be implemented as if they
had been in use as of January 1, 2005. Commission Expense will be implemented as
if it had been in use from the last policy anniversary for each policy.
Acquisition Expense will be implemented as if it had been in use as of April 1,
2005.

 

This Amendment is executed in duplicate by the duly authorized agents of NML and
Reinsurer. All other terms and provisions of the Agreement not specifically and
expressly modified by this Amendment shall remain in full force and effect.

 

STANDARD INSURANCE COMPANY       THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By:   /s/ DAVID G. FITZPATRICK      

By:

  /s/ WILLIAM C. KOENIG    

David G. Fitzpatrick

         

William C. Koenig

   

Vice President and Group Actuary

         

Sr. Vice President and Chief Actuary

   

Employee Benefits – Insurance Division

           

 

Note: Exhibit B (Effective January 1, 2005) is excluded from this filing. A
supplemental copy of this exhibit will be furnished to the Commission upon
request.